Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 13, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160843-4(73)                                                                                           David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  ANISE PATTERSON, Personal Representative                                                                  Brian K. Zahra
  of the Estate of RONALD D. PATTERSON,                                                               Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  and ANISE PATTERSON,                                                                                Megan K. Cavanagh,
  Plaintiffs-Appellees,                                                                                                Justices

  SC: 160863
  v COA: 350135
  Washtenaw CC: 19-000002-NH
  ST. JOSEPH MERCY HOSPITAL, ANN ARBOR,
  TRINITY HEALTH-MICHIGAN, ST. JOSEPH
  MERCY HOSPITAL MEDICAL GROUP PRACTICE,
  JULIE SIDELINGER, P.A., JOHN DOE(S), and
  JANE DOE(S),
  Defendants,
  and
  INTERNAL MEDICINE SPECIALISTS OF HOWELL,
  PLLC, and GERALD DRESLINSKI, M.D.,
  Defendants-Appellants.
  __________________________________________/

        On order of the Chief Justice, the motion of the Sugar Law Center for Economic
  and Social Justice to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on March 10, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 13, 2020

                                                                              Clerk